DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phraseology such as “said terminal”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 18 is objected to because of the following informalities: in lines 7 and 8, replace “the network-side device” with --the second network-side device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 4, 8-9, 12-13, 15-16, 18, 22-23, 25, 29-30, 33-34, 36-37, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al (US 2019/0104551 A1).
Regarding claims 1, 22, and 33, Deenoo discloses a method for determining a numerology, comprising:
determining, by a terminal, a Transmission Reception Point (TRP) group to which the terminal belongs according to a detected initial synchronization signal, wherein the initial synchronization signal comprises a first synchronization signal and/or a second synchronization signal (Fig. 8 and 211th paragraph, WTRU receives system signatures from at least one TRP of a plurality of TRPs and determines the group of the least one TRP.  The system signatures may be similar to a synchronization signal); and 
determining, by the terminal, a numerology according to a third synchronization signal detected in the TRP group, and/or system information of the TRP group (221st, 229th and 230th paragraphs, WTRU may receive more than one system signature from the transmitter and WTRU determines, with use of stored access table, the numerology associated with the system signature).

Regarding claims 2, 23, and 34, Deenoo discloses that wherein before the determining, by the terminal, the numerology according to the third synchronization signal detected in the TRP group, and/or the system information of the TRP group, the method further comprises: 
detecting, by the terminal, the third synchronization signal according to one of the following ways: 
detecting, by the terminal, the third synchronization signal on a system bandwidth of the TRP group or 
detecting, by the terminal, the third synchronization signal on a predefined transmission resource of the third synchronization signal (213th paragraph, system signatures may transmit on one or more frequency and time resource and may occupy the entire bandwidth of an operating channel or only portion of the bandwidth); 
or detecting, by the terminal, the third synchronization signal on a transmission resource of the third synchronization signal, indicated in the system information of the TRP group, and/or 
detecting, by the terminal, the third synchronization signal according to one of the following ways: detecting, by the terminal, the third synchronization signal according to a preset numerology; orPage 3 of 18 KILPATRICK TOWNSEND 71559284 1Appl. No. To be determined
Amdt. dated February 12, 2019Preliminary Amendmentdetermining, by the terminal, a numerology corresponding to a frequency band on which the third synchronization signal is to be detected, according to a correspondence relationship between a frequency band and a numerology, and detecting the third synchronization signal according to the determined numerology; or 
detecting, by the terminal, the third synchronization signal according to numerologies supported in a communication system; or 
detecting, by the terminal, the third synchronization signal according to a numerology indicated in the system information of the TRP group; or 
determining, by the terminal, according to a predefined correspondence relationship between third synchronization signal sequences and numerologies for sub-bands or TRPs or beams, a numerology of each third synchronization signal sequence; and detecting the third synchronization signal according to the determined numerology; or 
determining, by the terminal, according to a correspondence relationship between third synchronization signal sequences, and numerologies for sub-bands or TRPs or beams, indicated in the system information of the TRP group, a numerology of each third synchronization signal sequence; and detecting the third synchronization signal according to the determined numerology.

Regarding claims 4 and 25, Deenoo discloses wherein the determining, by the terminal, the numerology according to the third synchronization signal detected in the TRP group, and/or the system information of the TRP group comprises: 
determining, by the terminal, a numerology used by the detected third synchronization signal as a numerology for a sub-band, a TRP, and/or a beam corresponding to the third synchronization signal th paragraph, TRPs 705a, 705b, 705c, 705d, and 705e may transmit system signature A 701 which may be associated with numerology A and MTC services.  Herein, numerology A is associated with at least a TRP 705); or 
determining, by the terminal, a numerology for a sub-band, a TRP, and/or a beam corresponding to a detected third synchronization signal sequence according to a predefined correspondence relationship between a third synchronization signal sequence and a numerology for a sub-band or a TRP or a beam; or
Page 4 of 18 KILPATRICK TOWNSEND 71559284 1Appl. No. To be determinedAmdt. dated February 12, 2019Preliminary Amendmentreceiving, by the terminal, TRP-specific system information transmitted by a TRP corresponding to the detected third synchronization signal according to a preset numerology, and determining the numerology according to the TRP-specific system information; or 
determining, by the terminal, a numerology for a sub-band, a TRP, and/or a beam corresponding to a detected third synchronization signal sequence according to a correspondence relationship between a third synchronization signal sequence and a numerology for a sub-band or a TRP or a beam, indicated in the system information of the TRP group; or 
receiving, by the terminal, TRP-specific system information transmitted by a TRP corresponding to the detected third synchronization signal according to a numerology indicated in the system information of the TRP group, and determining the numerology according to the TRP-specific system information; wherein the TRP-specific system information comprises at least one of: a numerology for the TRP, a numerology for each beam in the TRP, or a numerology for the TRP over different time domain resources and/or frequency domain resources, and/or 
determining, by the terminal, the numerology according to the system information of the TRP group comprises: receiving, by the terminal, the system information of the TRP group, wherein the system information of the TRP group comprises at least one of: a numerology for a sub-band corresponding to the TRP group, a numerology for a time domain resource and/or a frequency domain resource corresponding to the TRP group, a numerology for a TRP in the TRP group, or a numerology for a beam corresponding to the TRP group.

th paragraph, system signatures may transmit on one or more frequency and time resource and may occupy the entire bandwidth of an operating channel or only portion of the bandwidth), or a time domain window and/or a frequency domain window for detecting the third synchronization signal.

Regarding claims 9 and 30, Deenoo discloses that wherein when the transmission resource is the time domain resource and/or the frequency domain resource occupied by the third synchronization signal (213th paragraph, system signatures may transmit on one or more frequency and time resource and may occupy the entire bandwidth of an operating channel or only portion of the bandwidth), then the terminal detects the third synchronization signal according to a synchronization relationship, between the terminal and the TRP group, determined based upon the initial synchronization signal  (244th paragraph, WTRU may determine an identity related to TRPG and distinguish a TRGP from other TRGPs based on the received system signature), and when the transmission resource is the time domain window and/or the frequency domain window for detecting the third synchronization signal (213th paragraph, system signatures may transmit on one or more frequency and time resource and may occupy the entire bandwidth of an operating channel or only portion of the bandwidth), then the terminal detects blindly within the time domain window and/or the frequency domain window for the third synchronization signal, and obtains a synchronization relationship between the terminal, and a sub-band or a TRP or a beam corresponding to the time domain window and/or the frequency domain window according to the third synchronization signal (224th paragraph, WTRU may determine placement of system signatures in the frame structure using a blind detection within a time window.  Detection of the one signature may be enable detection of other signatures associated with the same transmitting node, e.g., TRP).

Regarding claim 12, Deenoo discloses a method for determining a numerology, comprising: 
th paragraph, WTRU receives system signatures from at least one TRP of a plurality of TRPs and determines the group of the least one TRP.  The system signatures may be similar to a synchronization signal); and 
transmitting, by a second network-side device in the TRP group, a third synchronization signal in the TRP group (Fig. 7, WTRU may receive system signatures from another TRP 705d in TRPG 702), and/or transmitting, by a third network-side device in the TRP group  system information of the TRP group in the TRP group, so that the terminal determines a numerology of the second network-side device, or numerologies of network-side devices within the TRP group according to the third synchronization signal and/or the system information of the TRP group (221st, 229th and 230th paragraphs, WTRU may receive more than one system signature from the transmitter and WTRU determines, with use of stored access table, the numerology associated with the system signature).

Regarding claim 13, Deenoo discloses that wherein transmitting, by the second network-side device in the TRP group, the third synchronization signal in the TRP group according to one of the following ways: 
transmitting, by the second network-side device, the third synchronization signal in an operating bandwidth corresponding to the second network-side device, in a system bandwidth of the TRP group; or
transmitting, by the second network-side device, the third synchronization signal over a predefined transmission resource of the third synchronization signal (213th paragraph, system signatures may transmit on one or more frequency and time resource and may occupy the entire bandwidth of an operating channel or only portion of the bandwidth); or 
and/or 
transmitting, by the second network-side device in the TRP group, the third synchronization signal in the TRP group according to one of the following ways: 
determining, by the second network-side device, a numerology corresponding to a frequency band on which the third synchronization signal is to be transmitted, according to a correspondence relationship between a frequency band and a numerology, and transmitting the third synchronization signal according to the determined numerology; or Page 7 of 18KILPATRICK TOWNSEND 71559284 1Appl. No. To be determinedAmdt. dated February 12, 2019
Preliminary Amendmentdetermining, by the second network-side device, a third synchronization signal sequence corresponding to the numerology of the second network-side device, according to a correspondence relationship, between a third synchronization signal sequence and a numerology, predefined, or indicated in the system information of the TRP group, and transmitting the third synchronization signal sequence corresponding to the numerology of the second network-side device according to a preset numerology, or any one of a plurality of numerologies defined in a communication system, or a numerology indicated in the system information of the TRP group, or the numerology of the second network-side device; or 
determining, by the second network-side device, a third synchronization signal sequence corresponding to the second network-side device, according to a correspondence relationship, between a third synchronization signal sequence and a network-side device, predefined, or indicated in the system information of the TRP group, and transmitting the third synchronization signal sequence corresponding to the second network-side device according to the numerology of the second network-side device.

Regarding claims 15 and 36, Deenoo discloses that wherein the system information (213th paragraph, system signature may be SIB) of the TRP group comprises at least one of: a numerology for a sub-band corresponding to the TRP group, a numerology for a time domain resource and/or a frequency domain resource corresponding to the TRP group, a numerology for a beam corresponding to the TRP th paragraph, WTRU may identify two or more TRPs being part of the same TRPG based on system signature.  Herein, each system signature is associated with a numerology), a numerology for each beam of each network-side device in the TRP group, or a numerology for each network-side device in the TRP group over different time domain resources and/or frequency domain resources.  

Regarding claims 16 and 37, Deenoo discloses that wherein the system information of the TRP group indicates a correspondence relationship between a third synchronization signal sequence and a numerology; or the system information of the TRP group indicates a numerology or numerologies (216th paragraph, system signature may be TRPG specific.  Herein, system signature indicates a numerology); orPage 8 of 18KILPATRICK TOWNSEND 71559284 1Appl. No. To be determinedAmdt. dated February 12, 2019Preliminary Amendment the system information of the TRP group indicates a transmission resource of the third synchronization signal. 

Regarding claims 18 and 39, Deenoo discloses that wherein the method further comprises: 
transmitting, by the second network-side device, specific system information of the second network-side device according to a predefined numerology, or a numerology indicated in the system information of the TRP group, or a default numerology of the second network-side device, wherein the specific system information comprises at least one of: a numerology for the network-side device, a numerology for each beam in the network-side device, or a numerology for the network-side device over different time domain resources and/or frequency domain resources, and/or 
receiving, by the second network-side device or the third network-side device, a plurality of third synchronization signal sequences reported by the terminal, selecting one or more of the plurality of third synchronization signal sequences, and notifying the terminal of the selected third synchronization signal sequence or sequences; and/or 
the first network-side device or the second network-side device or the third network-side device is a TRP or a base station in the TRP group (Fig. 7). 
Allowable Subject Matter
Claims 5, 6, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Gao et al (US 2019/0173721 A1) discloses sending and detecting synchronization signal.
Lin et al (US 2018/0049169 A1) discloses determining numerology bandwidth in a wireless system.
Onggosanusi et al (US 2014/0359791 A1) discloses measurement RS and synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472